RESOLUCIÓN
En nuestra Resolución de 4 de octubre de 2002, desig-namos a un grupo de distinguidos abogados como miem-bros de la Junta de Educación Continua. Como parte de su encomienda estaba el someternos para su aprobación un proyecto de reglas para la administración del programa de educación jurídica obligatoria, establecido en el Regla-mento de Educación Jurídica Continua que aprobamos el 30 de junio de 1998. Este programa, dirigido a los abogados activos en el ejercicio de su profesión en Puerto Rico, re-quería la adopción de reglas necesarias para su adminis-tración eficiente, conforme lo dispuso en el referido Regla-mento, en su Regla 8(d)(7).
En cumplimiento de esa particular función, la Junta de Educación Continua nos ha presentado su Proyecto de Re-glamento del Programa de Educación Jurídica Continua. Este proyecto ha quedado sometido ante la consideración del Tribunal. Este Tribunal desea consignar, mediante la presente Resolución, su profundo agradecimiento por la labor realizada en la elaboración de este importante cuerpo de reglas al Dr. Efraín González Tejera, presidente de la Junta, y a sus miembros: Ledo. Luis Roberto Piñero, Ledo. José Alberto Morales, Prof. Roberto Aponte Toro, Hon. Roberto José Sánchez Ramos, Leda. Tamara Sosa Pascual y Ledo. Mario Oronoz Rodríguez.

Publíquese.

*444Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo